        Case: 1:18-cv-02675-CAB Doc #: 41 Filed: 04/20/20 1 of 4. PageID #: 446




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 BRIAN COFFEY                                  )   CASE NO. 1:18-cv-02675
 On behalf of himself and all others           )
 similarly situated,                           )   JUDGE CHRISTOPHER A. BOYKO
                                               )
                Plaintiff,                     )
   v.                                          )
                                               )   JOINT MOTION FOR
 BUCKEYE SHAKER SQUARE                         )   RESCHEDULING OF FAIRNESS
 DEVELOPMENT CORPORATION,                      )   HEARING AND APPROVAL OF
 et al.                                        )   NOTICE
           Defendants.                         )

         The parties respectfully and jointly move the Court to set a new date for the

fairness hearing (currently scheduled for May 13, 2020) and approve the attached Third

Amended Proposed Notice.

         The Court’s March 9, 2020 Order Granting Preliminary Approval of Class and

Collective Action Settlement (ECF#39) was not served by the ECF system. The parties’

counsel learned of it on April 20, 2020.

         The Court’s Order scheduled the fairness hearing for May 13, 2020 and approved

the parties’ proposed Second Amended Notice (ECF #36) to Potential Opt-Ins and

Settlement Class Members pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 216(b), and Fed. R. Civ. P. 23(e). The Notice was to give recipients thirty days
     Case: 1:18-cv-02675-CAB Doc #: 41 Filed: 04/20/20 2 of 4. PageID #: 447




from the date of mailing to submit signed consent forms pursuant to § 216(b), opt out of

the settlement pursuant to Rule 23, or file objections to the settlement.

       The parties respectfully ask the Court to set a new date for the fairness hearing,

approximately sixty day from the date of the order scheduling it. The Notice can then

be mailed to Potential Opt-Ins and Settlement Class Members and give them the

prescribed time period to respond.

       The parties also ask the Court to approve the attached Third Amended Notice. It

is identical to the Second Amended Notice (ECF #36), except that it includes social-

distancing protocols. General Order 2020-05, paragraph 5, provides that “judges will

conduct civil pretrial proceedings by telephone or video conferencing where

practicable.” In the present case, the proposed Third Amended Notice informs class

members that the Court will conduct the fairness hearing telephonically or by video

conferencing and provides them the opportunity to apprise the Court whether they

wish to appear and be heard.

       The parties have attached a proposed order addressing these matters. The order

would direct Plaintiffs’ Counsel to file a declaration prior to the fairness hearing

certifying that the Notice was distributed to Potential Opt-Ins and Settlement Class

Members as prescribed. If one or more Class Members have submitted an objection,

request to appear, or request for exclusion, counsel’s declaration would inform the Court

of the names and specifics.

                                          Respectfully submitted,

                                          s/ Scott D. Perlmuter

                                             2
Case: 1:18-cv-02675-CAB Doc #: 41 Filed: 04/20/20 3 of 4. PageID #: 448




                                Scott D. Perlmuter (0082856)
                                2012 West 25th Street, Suite 716
                                Cleveland, OH 44113
                                216-308-1522
                                Fax: 888-604-9299
                                scott@tittlelawfirm.com

                                 s/ Thomas A. Downie
                                Thomas A. Downie (0033119)
                                46 Chagrin Falls Plaza #104
                                Chagrin Falls, Ohio 44022
                                440-973-9000
                                tom@chagrinlaw.com

                                Attorneys for Plaintiff


                                s/ Elizabeth A. Crosby
                                BRENT BUCKLEY (0017010)
                                ELIZABETH A. CROSBY (0041433)
                                DAVID L. MOORE (0087253)
                                BUCKLEY KING LPA
                                1400 Fifth Third Center
                                600 Superior Avenue, East
                                Cleveland OH 44114-2652
                                P: (216) 363-1400; Fax: (216) 579-1020
                                buckley@buckleyking.com
                                crosby@buckleyking.com
                                moore@buckleyking.com

                                Attorneys for Defendants John Hopkins and
                                Buckeye Shaker Square Development
                                Corporation

                                s/ Scott H. Schooler
                                SCOTT H. SCHOOLER (0016517)
                                GEORGE L. FORBES (0010716)
                                FORBES, FIELDS & ASSOCIATES CO. L.P.A.
                                700 Rockefeller Building
                                614 West Superior Avenue
                                Cleveland, Ohio, 44113
                                Telephone: 216-696-7170
                                Fax: 216-696-8076

                                   3
     Case: 1:18-cv-02675-CAB Doc #: 41 Filed: 04/20/20 4 of 4. PageID #: 449




                                            Attorneys for Defendants Garnell Jamison
                                            and Kenneth Johnson



                                     PROOF OF SERVICE

        I certify that on April 20, 2020, the foregoing was filed electronically. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt.

                                            s/ Scott D. Perlmutter
                                            Scott D. Perlmutter (0082856)




                                               4
